Exhibit 10.3

AGREEMENT

FOR THE ADHERENCE BY

INTELSAT LUXEMBOURG INVESTMENT S.ÀR.L.

AND

INTELSAT CORPORATION

TO THE

LUXEMBOURG SHARES AND BENEFICIARY CERTIFICATES PLEDGE AGREEMENT

DATED 12 JANUARY 2011

AND

FOR THE AMENDMENT OF THE PLEDGE AGREEMENT

31 July 2012



--------------------------------------------------------------------------------

This Agreement for the Adherence by Intelsat Luxembourg Investment S.àr.l. and
Intelsat Corporation to the Luxembourg Shares and Beneficiary Certificates
Pledge Agreement dated 12 January 2011 and for the Amendment of the Pledge
Agreement, dated 31 July 2012 (the “Agreement”), has been entered by and,

BETWEEN:

 

(1) The Pledgors set forth in Schedule 1 (together the “Pledgors” and each a
“Pledgor”);

AND

 

(2) Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as Collateral Trustee for the Secured Parties together with its
successors and assigns in such capacity (the “Collateral Trustee” or the
“Pledgee”);

IN THE PRESENCE OF:

 

(3) The Companies set forth in Schedule 2 (together the “Companies” and each a
“Company”);

WHEREAS:

 

(A) On 12 January 2011, the Borrower, the Lenders and Bank of America, N.A. as
Administrative Agent, and other agent parties party thereto, entered into the
Credit Agreement.

 

(B) In relation to the Credit Agreement, a shares and beneficiary certificates
pledge agreement has been entered into on 12 January 2011 by inter alia the
Pledgors and the Pledgee in the presence of the Companies (each as defined
therein) (the “Pledge Agreement”).

 

(C) On 31 May 2012, by way of a series of mergers in cascade, SubHoldco was
merged into Phoenix, Phoenix was merged into Intermediate and Intermediate was
merged into Jackson, and each of the Absorbed Companies ceased to exist and all
of their assets and liabilities were ipso jure transferred to, ultimately,
Jackson. As a consequence, the Absorbed Companies are no longer party to the
Pledge Agreement and the Pledge Agreement shall be amended as set forth herein.

 

(D) It is intended that with effect on or about 1 August 2012, Finance will be
absorbed by Lux Investment and cease to exist (the “Merger”) so that with effect
from the Merger, Finance will no longer be a Party to the Pledge Agreement.

 

(E) Lux Investment is the wholly-owned subsidiary of Gibco and all shares in
issue in Lux Investment are held by Gibco (the “New Shares”). The New Shares
shall be pledged by Gibco to the Pledgee pursuant to the Pledge Agreement and
therefore the Pledge Agreement shall be amended as set forth herein and Lux
Investment shall become a party thereto as “Company”. Gibco in its capacity as
sole shareholder of Lux Investment, wishes Lux Investment to adhere to the
Pledge Agreement in order to inter alia pledge all New Shares it holds in Lux
Investment under such terms and conditions as set forth in the Pledge Agreement,
and the Pledgors expressly acknowledge and the Pledgee agrees to such adherence.

 

(F) Intelsat Corp shall acquire shares (the “OP Shares”) and Beneficiary
Certificates (the “OP Beneficiary Certificates”) of Intelsat Operations and
therefore shall become a party to the Pledge Agreement as “Pledgor”.



--------------------------------------------------------------------------------

NOW THEREFORE IT IS AGREED as follows:

 

Clause 1. DEFINITIONS AND INTERPRETATION

 

1.1. Capitalized terms used herein as defined terms shall have the meaning given
thereto in the Pledge Agreement and/or the Credit Agreement, unless otherwise
defined in the present Agreement, and:

 

Absorbed Companies    Means SubHoldco, Phoenix and Intermediate; Finance   
Means Intelsat (Luxembourg) Finance Company S.à r.l, a société à responsabilité
limitée under the laws of Luxembourg and registered at the RCS under number RCS
Luxembourg B117.304 and which will be merged into Lux Investment on or about 1
August 2012; Gibco    Means Intelsat (Gibraltar) Limited, a private limited
liability company incorporated under the laws of Gibraltar having its registered
office at Suite 1 Burns House, 19 Town Range, Gibraltar, registered with the
Gibraltar Trade and Companies Register under number 96556; Intelsat Corp   
Means Intelsat Corporation, a corporation incorporate under the laws of Delaware
having its registered office at 2711 Centerville Road Suite 400, Wilmington, New
Castle County 19808, Delaware State, United States of America registered with
the Division of Corporations of the State of Delaware under number 2664446;
Intelsat Lux    Means Intelsat (Luxembourg) S.A., a société anonyme under the
laws of Luxembourg with registered office at 4, rue Albert Borschette, L-1246
Luxembourg, and registered at the RCS under number RCS Luxembourg B149.942;
Intelsat Operations    Means Intelsat Operations S.A., a société anonyme
incorporated under Luxembourg law having its registered office at 4, rue Albert
Borschette, L-1246 Luxembourg, and being registered at the RCS under number RCS
Luxembourg B 156.669; Intermediate    Means Intelsat Intermediate Holding
Company S.A., a société anonyme under the laws of Luxembourg previously
registered at the RCS under number RCS Luxembourg B149.957 and which has been
merged into Jackson on 31 May 2012; Jackson or the Borrower    Means Intelsat
Jackson Holdings S.A., a société anonyme under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and registered
at the RCS under number RCS Luxembourg B149.959;



--------------------------------------------------------------------------------

Lux Investment    Means Intelsat Luxembourg Investment S.àr.l., a société a
responsabilité limitée incorporated under Luxembourg law having its registered
office at 4, rue Albert Borschette, L-1246 Luxembourg, and being registered at
the RCS under number RCS Luxembourg B 169.491; Phoenix    Means Intelsat Phoenix
Holdings S.A. a société anonyme under the laws of Luxembourg and previously
registered at the RCS under number RCS Luxembourg n° B 156667 and which has been
merged into Intermediate on 31 May 2012; RCS    Means the Registre de Commerce
et des Sociétés of Luxembourg; SubHoldco    Means Intelsat Subsidiary Holding
Company S.A., a société anonyme under the laws of Luxembourg and previously
registered at the RCS under number RCS Luxembourg B149.894 and which has been
merged into Phoenix on 31 May 2012.

 

1.2. The recitals and Schedules to this Agreement form an integral part thereof.

 

1.3. The Pledgee shall not be responsible for the sufficiency of any terms used
herein or any of the reorganization transactions as set out in the recitals of
this Agreement.

 

Clause 2. ADHERENCE, PLEDGE ON NEW SHARES

 

2.1. Lux Investment hereby becomes a party to the Pledge Agreement as “Company”
and Intelsat Corp hereby becomes a party to the Pledge Agreement as “Pledgor”.

 

2.2. Gibco, in its capacity as sole shareholder of Lux Investment and as a
Pledgor under the Pledge Agreement, pledges, and confirms the pledge, on all New
Shares as Pledged Shares and all Related Assets relating thereto pursuant to the
terms and conditions of the Pledge Agreement and the Pledgee acknowledges and
accepts.

 

2.3. Lux Investment hereby acknowledges the Pledge over the New Shares and
Related Assets, and undertakes to deliver a copy of its share register showing
the inscription of the Pledge (in conformity with schedule 3 of the Pledge
Agreement) on the New Shares to the Pledgee.

 

2.4. Intelsat Corp pledges, with effect upon its acquisition of the OP Shares
and the OP Beneficiary Certificates, as Pledged Shares respectively Pledged
Beneficiary Certificates and all Related Assets relating thereto pursuant to the
terms and conditions of the Pledge Agreement and the Pledgee acknowledges and
accepts.

 

2.5. Intelsat Operations hereby acknowledges the Pledge over the OP Shares and
the OP Beneficiary Certificates and Related Assets, and undertakes, upon the
acquisition by Intelsat Corp of the OP Shares and the OP Beneficiary
Certificates to deliver a copy of its Register of Shareholders respectively BC
Register showing the inscription of the Pledge (in conformity with schedule 3 of
the Pledge Agreement) on the OP Shares respectively OP Beneficiary Certificates
to the Pledgee.



--------------------------------------------------------------------------------

Clause 3. AMENDMENT PLEDGE AGREEMENT

The parties hereto agree that the Pledge Agreement shall be amended so that
(i) the list of Pledgors, (ii) the list of Companies and (iii) the list of
shares and beneficiary certificates issued are updated and consequentially
schedule 1 thereto is amended and replaced by Schedule 1 of this Agreement,
schedule 2 thereto is amended and replaced by Schedule 2 of this Agreement, and
schedule 4 thereto is amended and replaced by Schedule 3 of this Agreement.

 

Clause 4. ADDITIONAL PROVISIONS

The parties hereto agree that Clauses 1.2, 15 to 19 of the Pledge Agreement are
included by way of reference into the present Agreement.

 

Clause 5. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by way of
facsimile or scanned PDF exchange of executed signature pages, all of which
together shall constitute one and the same Agreement.



--------------------------------------------------------------------------------

Schedule 1

The Pledgors

 

(1)    Intelsat (Luxembourg) S.A., a société anonyme under the laws of
Luxembourg with registered office at 4, rue Albert Borschette, L-1246 Luxembourg
and registered at the RCS under number RCS Luxembourg B149.942; (2)    Intelsat
Jackson Holdings S.A., a société anonyme under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
at the RCS under number RCS Luxembourg B149.959; (3)    Intelsat (Gibraltar)
Limited, a company established and having its registered office at Suite 1 Burns
House, 19 Town Range, Gibraltar, registered number 96556; (4)    Intelsat
Corporation, a corporation incorporated under the laws of Delaware having its
registered office at 2711 Centerville Road Suite 400, Wilmington, New Castle
County 19808, Delaware State, United States of America registered with the
Division of Corporations of the State of Delaware under number 2664446.



--------------------------------------------------------------------------------

Schedule 2

The Companies

 

(1)    Intelsat Jackson Holdings S.A., a société anonyme under the laws of
Luxembourg with registered office at 4, rue Albert Borschette, L-1246 Luxembourg
and registered at the RCS under number RCS Luxembourg B149.959; (2)    Intelsat
Operations S.A., a société anonyme under the laws of Luxembourg with registered
office at 4, rue Albert Borschette, L-1246 Luxembourg and registered at the RCS
under number RCS Luxembourg B156669; (3)    Intelsat Luxembourg Investment
S.àr.l., a société a responsabilité limitée incorporated under Luxembourg law
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and
being registered at the RCS under number B 169.491; (4)    Until the Merger,
Intelsat (Luxembourg) Finance Company S.à r.l., a société à responsabilité
limitée under the laws of Luxembourg with registered office at 4, rue Albert
Borschette, L-1246 Luxembourg and registered at the RCS under number RCS
Luxembourg B117.304.



--------------------------------------------------------------------------------

Schedule 3

Shares and Beneficiary Certificates issued

at the time of this Agreement

 

Company

   Shares      Beneficiary
Certificates  

Intelsat Jackson Holdings S.A.

     18,473,209         13,315,428   

Intelsat Operations S.A.

     6,145,666         0   

Intelsat Luxembourg Investment S.à r.l.

     200         NA   

Until the Merger, Intelsat (Luxembourg) Finance Company S.à r.l.

     3,124,235         NA   



--------------------------------------------------------------------------------

Signature Page – Agreement for the Adherence to and Amendment of Pledge
Agreement

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

 

The Pledgors: Intelsat (Luxembourg) S.A. By:  

/s/ Phillip Spector

Name: Phillip Spector Title: Deputy Chairman and Assistant Secretary Intelsat
Jackson Holdings S.A. By:  

/s/ Phillip Spector

Name: Phillip Spector Title: Deputy Chairman and Assistant Secretary Executed as
a deed by Intelsat (Gibraltar) Limited And signed by 2 Directors By:  

/s/ Louis B. Triay

Name: Louis B. Triay Title: Director By:  

/s/ Tristan Cano

Name: Tristan Cano Title: Director Intelsat Corporation By:  

/s/ Phillip Spector

Name: Phillip Spector Title: Executive Vice President and General Counsel



--------------------------------------------------------------------------------

Signature Page – Agreement for the Adherence to and Amendment of Pledge
Agreement

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

 

The Pledgee: Wilmington Trust, National Association, as Pledgee By:  

/s/ Renee Kuhl

    By:  

/s/ Jared Grunig

  Name: Renee Kuhl     Name: Jared Grunig   Title: Vice President     Title:
Vice President  



--------------------------------------------------------------------------------

Signature Page – Agreement for the Adherence to and Amendment of Pledge
Agreement

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

Intelsat Luxembourg Investment S.à r.l. (as a new Company) acknowledges and
expressly accepts, and each of the Companies (other than Intelsat Luxembourg
Investment S.à r.l.) hereby confirms its acknowledgment and acceptance of,
(i) the security interest constituted by the Pledge Agreement, (ii) the terms of
clause 2.2 of the Pledge Agreement and (iii) the directions contained in clauses
3.2.1 and 3.2.2 of the Pledge Agreement. Intelsat Luxembourg Investment S.à r.l.
(as a new Company) confirms and each of the Companies (other than Intelsat
Luxembourg Investment S.à r.l.) re-confirms (i) that it will provide the
required assistance in respect of the perfection of the Pledge to the extent
required under the Agreement and requested by the Pledgee and (ii) that upon the
occurrence of a Triggering Event that is continuing, it shall perform as
directed by the Pledgee to the extent required under the Pledge Agreement.

 

The Companies Intelsat Luxembourg Investment S.à r.l. By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Manager Intelsat Jackson Holdings S.A. By:  

/s/ Phillip Spector

Name: Phillip Spector Title: Deputy Chairman and Assistant Secretary Intelsat
Operations S.A. By:  

/s/ Phillip Spector

Name: Phillip Spector Title: Deputy Chairman and Assistant Secretary Intelsat
(Luxembourg) Finance Company S.à r.l. By:  

/s/ Simon Van De Weg

Name: Simon Van De Weg Title: Manager